DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2019/0063527).
Regarding independent claim 1, Thomas discloses a parking brake apparatus for a vehicle (see ¶ 0008, FIGS. 1-10B), comprising: a pair of pressing units (102, 104, 220, 222, 224, 226, 228, 230) receiving power from a driving unit (100), and pressing a brake pad (204); a load transmission unit (106) installed between the pair of pressing units (see FIG. 1), connected to each of the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see ¶¶ 0084, 0085); and a load transmission unit restraint unit selectively restraining driving of the load transmission unit (see ¶ 0084), wherein the load transmission unit transmits the pressing load of the one of the pair of pressing units to the other pressing unit when the one of the pair of pressing units is brought into contact with the brake pad earlier than the other pressing unit (see ¶¶ 0045, 0084, 0085).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2019/0063527), as applied to claim 1, above, and further in view of Song (US 2017/0219036).
Regarding claim 12, Thomas does not disclose that each of the pair of pressing 2units comprises: 3a sun gear section rotated by receiving power from the driving unit; sa planetary gear section rotated by being meshed with the sun gear 6section; 7a carrier section coupled to the planetary gear section; and 8a piston section connected to the carrier section, and pressing the brake pad 9through receiving rotational power from the planetary gear section.  
Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises a sun gear section (66) rotated by receiving power from a driving unit (63, 65); sa planetary gear section (74) rotated by being meshed with the sun gear 6section (see FIG. 4); 7a carrier section (78) coupled to the planetary gear section (see FIG. 4); and 8a piston section (31, 33) connected to the carrier section (see FIG. 4), and pressing the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section (see ¶ 0033).  
It would have been obvious to replace each of the pressing units of Thomas with the pressing unit of Song to provide a brake apparatus that enables the spindle to be decelerated and rotated at a high torque while miniaturizing the electric motor (see e.g. Song, ¶¶ 0054, 0055) and further preventing reverse rotation of the spindle at a time of power off (see e.g. Song, ¶ 0065).
Regarding claim 9, Thomas discloses that the driving unit comprises: a motor section (108) receiving electric power from an outside, and generating power (see e.g. ¶ 0047); and a power transmission section (see FIG. 3, worms engaging worm wheels (102, 104) form the power transmission section) rotated by driving of the motor section (see ¶ 0083), and transmitting a rotational force to the pressing section (see e.g. ¶ 0083).  Song teaches that the pressing section includes a sun gear section (66) (see FIGS. 1-4).
Regarding claim 11, Song teaches that the power transmission section (63) transmits power to the sun gear section (66) through a connection gear section (64, 65) (see FIG. 4). 
Regarding claim 12, Song teaches that the connection gear section comprises: a connection gear body (64) coupled to the sun gear section (66); and a connection wheel (65) formed on an outer circumferential surface of the connection gear body (see FIG. 4), and meshed with the power transmission section (see FIG. 4).
Regarding clam 115, Song teaches that the carrier section (78) is spline- 2coupled to the piston section (33) (see FIG. 4).  
Regarding claim 116, Song teaches that the piston section receives rotational power from the carrier section, and is linearly reciprocated relative to the brake pad depending on a rotating direction of the carrier section (see ¶ 0033).
Response to Arguments
Applicant's arguments filed 04-Apr-2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that Thomas does not disclose a load transmission unit that transmits a pressing load of any one of the pair of pressing units to the other pressing unit, or that the load transmission unit transmits the pressing load of the one of the pair of pressing units to the other pressing unit when the one of the pair of pressing units is brought into contact with the brake pad earlier than the other pressing unit.
To the contrary, Thomas explicitly discloses a differential assembly (106) (see ¶¶ 0084, 0085), and further that: 
A differential assembly may function to transfer power to actuate one or more actuator assemblies based upon a resistance of each actuator assembly. A differential assembly may function to stop transferring energy to one or more actuator assemblies when resistance increases and divert additional energy to one or more actuator assemblies with a lower resistance so that the energy supplied to the actuator assembly with lower resistance is increased by a factor of 1.5 or more or 2 or less. A differential assembly may alternate transferring power to the actuator assemblies depending on which actuator assembly exhibits the least resistance during movement of the actuator assembly to create a brake force. For example, a differential assembly may assist in moving two rotary to linear actuators (and associated brake pads) simultaneously until a resistance on one side increases and then the differential assembly will transfer all of the energy to the rotary to linear actuator with the lower resistance so that the lower resistance actuator is moved twice as fast as when both actuators are actuated. The differential assembly may alternate and/or simultaneously transfer energy to the actuator assembly until a predetermined brake force is created

 (see ¶ 0045). 
Allowable Subject Matter
Claims 3-8, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

May 20, 2022